Citation Nr: 0305797	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the right calf.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 RO decision which denied the 
veteran's claims of service connection for a back disability 
and residuals of a gunshot wound of the right calf.


FINDINGS OF FACT

1.  The veteran slipped on ice and injured his back during 
service, and he has current residuals of such including 
lumbosacral disc disease.

2.  The veteran sustained a gunshot wound to the right calf 
during service, and he has current residuals.


CONCLUSIONS OF LAW

1.  Lumbosacral disc disease was incurred during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).

2.  A gunshot wound of the right calf was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1945 service medical record shows that the veteran 
presented for treatment and reported a history of a back 
injury several days earlier when he fell on some ice.  
Following an examination, it was noted that he had a mild 
acute back sprain.  

In February 2000, the veteran underwent a VA orthopedic 
examination.  It was noted that the claims file had not been 
reviewed.  During the examination, the veteran reported that 
he had sustained a gunshot wound to the right calf at the end 
of World War II, while in Japan.  He said that he had a 
bullet removed and that the injury had been dressed locally.  
After he was demobilized, he said, he returned to his work as 
a lineman and discovered that he had radiating right leg 
pain.  Following an examination, it was opined that the 
veteran had disc problems with nerve impingement at the 
spine, and it was also noted that he had an old gunshot wound 
of the right calf. 

In an October 2000 statement, M.P.R., D.C., indicated that 
the veteran's diagnoses included lumbar subluxation and 
hyperflexion/hyperextension of the lumbar spine.  It was 
opined that due to his previous injury of the right calf (a 
gunshot wound of 1945), the veteran's normal walking gait had 
been altered.  It was noted that his chronic compensation 
(for his gunshot wound of the right calf) had contributed to 
his hip and low back conditions. 

A May 2001 MRI study reflect that the veteran had chronic 
degenerative disc and facet diseases, with mild to moderate 
spinal canal stenosis and moderate neural forminal stenoses 
at L4-L5 and at L5-S1. 

A June 2001 statement from Heuser Chiropractic, P.C., shows 
that the veteran had diagnoses including lumbar subluxation, 
lumbar radiculopathy, lumbalgia, and lumbar disc 
degeneration.  It was opined that the veteran's condition was 
of post-traumatic origin.  

A May 2001 VA neurology note reflects that the veteran had 
causalgic pain in the right leg, probably related to his 
gunshot wound of the right calf. 

A September 2001 medical record, signed by D.W.B., D.O., 
reflects that the veteran had neuropraxia and neuropathy of 
the right lower leg due to trauma sustained from a projectile 
during World War II.  He had loss of strength and loss of 
range of motion involving all toes of the right foot, and 
chronic radiating pain both up and down on the right side.  
He also had a depressed scar that was 8 millimeters in 
diameter and was consistent with scars for removal of a 
bullet. 

Private treatment records, dated in 2002, show that the 
veteran complained of right lower extremity pain. 

A March 2002 VA CT of the back revealed stenosis of the L4-L5 
of a moderate degrees with some mild recess stenosis at L3-L4 
and even milder stenosis at L2-L3. 

A March 2003 VA examination record shows that the veteran 
reported having injured his back during military service.  He 
indicated that he had fallen on some ice which resulted in a 
diagnosis of a mild acute back sprain by an orthopedist.  On 
two other occasions, he said, he had injured his back while 
operating landing craft in  Okinawa.  He related that his 
back pain had progressed in severity and that he underwent a 
laminectomy in November 2002, which had failed.  With regard 
to his right calf, he said, he had sustained a gunshot wound 
while operating a landing craft, during service.  On 
examination, it was noted that the bullet had been removed by 
a surgeon, and that he had a residual scar, which was 
depressed and tender.  Since then, he said, he had chronic 
right calf pain which had progressed.  The impressions were 
residuals of a gunshot wound of the right calf and failed 
back syndrome.  It was opined that the veteran's back 
disability was related to an injury in service including the 
January 1945 back injury in which he slipped on some ice. 

During the pendency of the veteran's appeal, several 
statements were received from fellow servicemen, 
acquaintances, and family members of the veteran.  A fellow 
serviceman indicated that the veteran had injured his back in 
a landingcraft accident.  In another statement a serviceman 
indicates he remembers that the veteran was shot in the leg 
during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Back

The veteran claims that he injured his back in several 
incidents in service, including a slip and fall injury on 
ice, and two landing craft injuries.  Indeed, a review of the 
service medical records shows that in January 1945, the 
veteran was treated for a mild acute back sprain and reported 
he had fallen on some ice.  While there are no indications 
that he was treated for back problems as a result of landing 
craft injuries, it is noted that there are several lay 
statements on file which support the veteran's account of his 
injury.  

With regard to the medical evidence on file, it is noted that 
the veteran has been noted as having a low back disability 
which has been identified as lumbar disc disease, among other 
things.  In order to determine the etiology of his back 
problems, he underwent a VA examination in March 2003, and it 
was concluded that he had failed back syndrome and it was 
opined that this back disability was related to his injury in 
service, including the one in which he slipped on ice.  Other 
medical opinions are to the effect that his back disability 
was caused or worsened by his gunshot wound of the right leg.

The Board finds the 2003 VA opinion to be probative.  Again, 
the 2003 opinion is to the effect that the veteran's current 
back disability is attributable to inservice back injuries 
including an incident in which he slipped on some ice.  
Notably, the 2003 VA examination report reveals that the 
record was reviewed extensively prior to rendering the 
etiological opinion. 

In sum, the veteran had an in-service back injury, there is 
evidence of a current diagnosis, and medical opinions linking 
the current diagnosis to in-service events.  Disc disease of 
the lumbosacral spine was incurred in service; the claim of 
service connection is granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d). 

Gunshot wound of the right calf

The veteran contends that he sustained a gunshot wound to the 
right calf during his World War II service in Japan.  He said 
that his injury was treated locally and involved removal of 
the bullet.  There are lay statements on file which support 
the veteran's account of having been shot during service.  

It is acknowledged that the veteran's service medical records 
do not document treatment for a gunshot wound to the right 
calf.  More recent medical evidence, including a March 2003 
VA examination report, shows that the veteran has been 
treated for residuals of an old gunshot wound of the right 
calf.  

While the service medical records do not document treatment 
for a gunshot wound of the right calf, it is noted that the 
veteran's account of how he sustained his injury have been 
entirely consistent over the years and is corroborated by lay 
statements on file.  Medical evidence on file show that the 
veteran had a bullet extracted from his right calf and shows 
that his gunshot wound residuals are old.

Giving the veteran the benefit of the doubt, the Board finds 
that the veteran did indeed sustain a gunshot wound to the 
right calf during service and has current residuals of such 
including a scar and right lower extremity neurological 
problems; the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for lumbosacral disc disease is granted.

Service connection for residuals of a gunshot wound of the 
right calf is granted.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

